
	

113 HRES 108 IH: Recognizing the 50th anniversary of the landmark case Gideon v. Wainwright, in which the Supreme Court held that counsel must be provided to indigent defendants in all felony cases.
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 108
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Mr. Deutch (for
			 himself, Mr. Chabot,
			 Mr. Nadler,
			 Mr. Conyers, and
			 Mr. Watt) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the 50th anniversary of the
		  landmark case Gideon v. Wainwright, in which the Supreme Court held that
		  counsel must be provided to indigent defendants in all felony
		  cases.
	
	
		Whereas, on March 18, 1963, the Supreme Court recognized
			 in Gideon v. Wainwright that counsel must be provided to indigent defendants in
			 all felony cases;
		Whereas the Supreme Court held that providing counsel to
			 indigent defendants in all felony cases meets the essential requirements of the
			 6th amendment to the United States Constitution;
		Whereas the Supreme Court held in Argersinger v. Hamlin
			 that indigent defendants are entitled, under the 6th amendment to the United
			 States Constitution, to court-appointed counsel in all cases where imprisonment
			 is a possibility;
		Whereas 50 years after the Gideon v. Wainwright decision,
			 excessive caseloads are preventing counsel for indigent defendants from
			 providing quality representation; and
		Whereas the provision of counsel to indigent defendants
			 often lacks fairness and increases the risk that poor people will be wrongfully
			 convicted: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes and honors the 50th anniversary
			 of the decision in Gideon v. Wainwright;
			(2)encourages all people in the United States
			 to recognize and honor the 50th anniversary of the Gideon v. Wainwright
			 decision; and
			(3)supports
			 strategies to improve the criminal justice system to ensure that indigent
			 defendants in all felony cases are adequately represented by counsel.
			
